Cite as 2014 Ark. App. 86

                  ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No. CV-13-503


TERRY HICKS                                         Opinion Delivered   February 12, 2014
                                APPELLANT
                                                    APPEAL FROM THE ARKANSAS
                                                    WORKERS’ COMPENSATION
V.                                                  COMMISSION [NOS. F304213;
                                                    F811775; F903402]

PILGRIM’S PRIDE CORP.
                                   APPELLEE         AFFIRMED



                            JOHN MAUZY PITTMAN, Judge

       Appellant sustained three compensable injuries while working for appellee employer:

a right-shoulder injury on January 14, 2002; carpal tunnel syndrome in her right upper

extremity on October 21, 2008; and a back injury on December 4, 2008. She filed a claim

for additional medical benefits for all three of these injuries. After a hearing, the claim related

to the shoulder injury was denied based on the expiration of the statute of limitations, and

the other claims were denied based largely on a finding that appellant’s testimony was not

credible.

       Appellant argues that the Commission’s findings are not supported by substantial

evidence. Because the only issue is the sufficiency of the evidence and because the opinion

of the Administrative Law Judge, adopted by the Commission, thoroughly explains the

decision, we affirm by memorandum opinion pursuant to section (a) and (b) of In re

Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985).
                          Cite as 2014 Ark. App. 86

Affirmed.

WALMSLEY and HIXSON, JJ., agree.

Thomas & Hickey, L.L.P., by: Floyd M. Thomas, Jr., for appellant.

Mayton, Newkirk & Jones, by: Mike Stiles, for appellees.




                                       2